            Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 1 of 21



 1   David P. Enzminger (SBN: 137065)
     denzminger@winston.com
 2   Diana Hughes Leiden (SBN: 267606)
     dhughes@winston.com
 3   WINSTON & STRAWN LLP
     333 S. Grand Avenue
 4   Los Angeles, CA 90071
     Tel: (213) 615-1700
 5   Fax: (213) 615-1750
 6   Attorneys for Plaintiffs
     PUBG Corporation and PUBG Santa Monica, Inc.
 7

 8                                UNITED STATES DISTRICT COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10

11   PUBG Corporation and                         Case No.
     PUBG Santa Monica, Inc.,
12
                   Plaintiffs,                    COMPLAINT FOR BREACH OF CONTRACT
13
            v.                                    DEMAND FOR JURY TRIAL
14
     NetEase, Inc., NetEase Information
15   Technology Corporation and Hong Kong
     NetEase Interactive Entertainment Limited,
16
                   Defendants.
17

18

19        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
20

21

22

23

24

25

26

27

28


                                     COMPLAINT FOR BREACH OF CONTRACT
              Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 2 of 21



 1                                        NATURE OF THE CASE
 2          1.      Plaintiffs PUBG Corporation and PUBG Santa Monica, Inc. (collectively, “PUBG”)
 3   bring this action against Defendants NetEase, Inc., NetEase Information Technology Corporation,
 4   and Hong Kong NetEase Interactive Entertainment Limited (collectively, “NetEase”) for breaching
 5   the express terms of a settlement agreement resolving PUBG’s lawsuit in this Court against NetEase
 6   for copying elements of PUBG’s online, “battle royale” video game entitled
 7   PLAYERUNKNOWN’S BATTLEGROUNDS in NetEase’s video games.
 8          2.      As part of the relevant settlement agreement,
 9

10

11

12          3.      However, within months of the execution of the Settlement Agreement, PUBG
13   discovered that
14                                  . Furthermore, PUBG determined that another NetEase game,
15   Survivor Royale,
16            .
17          4.      PUBG provided NetEase with                                          Settlement
18   Agreement, but NetEase has refused to                                      . PUBG therefore asks this
19   Court to enforce the terms of the Settlement Agreement.
20                                              THE PARTIES
21          5.      Plaintiff PUBG Corporation is a corporation organized and existing under the laws of
22   the Republic of Korea, having its principal place of business located at Majestar Tower One, 6-8F,
23   12, Seocho-daero 38-gil, Seocho-gu, Seoul, Republic of Korea.
24          6.      Plaintiff PUBG Santa Monica, Inc. (“PUBG USA”) is a corporation organized and
25   existing under the laws of the State of Delaware, having its principal place of business located at
26   1601 Cloverfield Blvd. Ste. 5000 N, Santa Monica, CA 90404. Plaintiff PUBG USA is a wholly
27   owned subsidiary of Plaintiff PUBG.
28          7.      Upon information and belief, Defendant NetEase, Inc. is a corporation organized and

                                                       2
                                       COMPLAINT FOR BREACH OF CONTRACT
              Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 3 of 21



 1   existing under the laws of the Cayman Islands, having its principal place of business located at
 2   Building No. 7, West Zone, Zhongguancun Software Park (Phase II), No.10 Xibeiwang East Road,
 3   Haidian District, Beijing 100193, People’s Republic of China. Upon information and belief, NetEase
 4   Inc. is registered to do business in the State of Delaware under its former English name,
 5   NetEase.com (U.S.) Inc., and has a registered agent for service of process at The Corporation Trust
 6   Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801. Upon
 7   information and belief, shares of NetEase Inc. have been listed on the NASDAQ Global Select
 8   Market since June 30, 2000, under the symbol “NTES,” and NetEase Inc. regularly files reports with
 9   the United States Securities and Exchange Commission. Upon information and belief, Defendant
10   NetEase Inc. maintains an Investor Relations contact in New York, New York, in the United States.
11          8.      Upon information and belief, Defendant NetEase Information Technology Corp.
12   (“NetEase IT”) is a corporation organized and existing under the laws of California, having its
13   principal place of business located at 2000 Sierra Point Parkway, Suite 800, Brisbane, California
14   94005. Upon information and belief, Defendant NetEase Information Technology, Corp. operates
15   under the name NetEase North America and/or the name NetEase Games. Upon information and
16   belief, Defendant NetEase Information Technology Corp. is a subsidiary of Defendant NetEase Inc.
17   and is an affiliate of Defendant Hong Kong NetEase Interactive Entertainment Limited. Upon
18   information and belief, Defendant NetEase Information Technology Corp.’s registered agent for
19   service process is CT Corporation System (C0168406), 818 West Seventh Street, Suite 930, Los
20   Angeles, CA 90017.
21          9.      Upon information and belief, Defendant Hong Kong NetEase Interactive
22   Entertainment Limited (“NetEase Interactive”) is a corporation organized and existing under the
23   laws of Hong Kong, having its principal place of business located at 802 Chuang's Tower, 30-32
24   Connaught Road, Central, Hong Kong. Upon information and belief, Defendant NetEase Interactive
25   operates under the name NetEase North America and/or the name NetEase Games. Upon
26   information and belief, Defendant NetEase Interactive is a subsidiary of Defendant NetEase Inc. and
27   is an affiliate of Defendant NetEase Information Technology Corp.
28

                                                       3
                                       COMPLAINT FOR BREACH OF CONTRACT
              Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 4 of 21



 1                                      JURISDICTION AND VENUE
 2          10.     This Court has subject matter jurisdiction over PUBG’s claims because they arise
 3   under a Settlement Agreement
 4   PUBG Corporation v. NetEase Inc., Case No. 4:18-cv-02010-JSW. In that case, the court had
 5   subject matter jurisdiction under the Copyright Act, 17 U.S.C. §§ 101, 501 et seq. and 28 U.S.C. §§
 6   1331 (federal subject matter jurisdiction) and 1338(a) (any act of Congress relating to copyrights,
 7   patents and trademarks), and the Lanham Trademark Act pursuant to 15 U.S.C. 1051 et seq. and 28
 8   U.S.C. §§ 1331 and 1338(a). Pursuant to
 9

10

11

12                                                                                                    .
13          11.     This Court has personal jurisdiction over Defendants because they committed
14   breaches of the Settlement Agreement in this judicial district giving rise to this action. In addition,
15                                                                                           .
16          12.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 (b) and (c) and
17   pursuant to 28 U.S.C. § 1400(a) because a substantial part of the events giving rise to this action
18   occurred in this judicial district, because Defendants are subject to this Court’s personal jurisdiction
19   with respect to this action, and because all Defendants reside either within this judicial district or
20   outside of the United States.
21                                                                   .
22                                       FACTUAL ALLEGATIONS
23          A.      PUBG Sues NetEase for Infringing PUBG’s Rights in BATTLEGROUNDS
24          13.     In or about March 2017, Bluehole Ginno Games, Inc. (“Bluehole Ginno”) released its
25   game PLAYERUNKNOWN’S BATTLEGROUNDS (“BATTLEGROUNDS”), in early access beta
26   version. On or about September 14, 2017, Plaintiff PUBG USA was formed as a wholly-owned
27   subsidiary of Bluehole Ginno to support the community of players and fans of BATTLEGROUNDS
28   in the United States, including by promoting tournaments and interacting with players and streamers.

                                                        4
                                        COMPLAINT FOR BREACH OF CONTRACT
              Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 5 of 21



 1   On or about September 29, 2017, Bluehole Ginno was renamed PUBG Corp., and Plaintiff PUBG is
 2   the successor-in-interest to Bluehole Ginno with respect to BATTLEGROUNDS.
 3          14.     BATTLEGROUNDS became an instant hit and has achieved high levels of success in
 4   the computer gaming and console gaming industry. When the early-access public beta version of
 5   BATTLEGROUNDS was released in March 2017, it sold one million copies in less than a month
 6   and reached the million-copies mark faster than any other game ever sold on Steam, a major online
 7   computer game distribution site. By July 2017, BATTLEGROUNDS had achieved over one hundred
 8   million dollars in sales. By September 2017, over ten million copies of BATTLEGROUNDS had
 9   been sold. In September 2017, BATTLEGROUNDS broke an all-time Steam record by having 1.35
10   million concurrent players (i.e., players playing at the same time). In December 2017,
11   BATTLEGROUNDS reached 3 million concurrent players.
12          15.     To date, over sixty-five million copies of the PC version of BATTLEGROUNDS, and
13   over seven and a half million copies of the Xbox and PlayStation 4 versions of BATTLEGROUNDS
14   have been sold. Players have also downloaded over 500 million copies of the mobile version of
15   BATTLEGROUNDS. Additionally, real-world and online BATTLEGROUNDS tournaments take
16   place on a regular basis, with millions of participants, attendees, and viewers.
17          16.     On or about late 2017, NetEase released two mobile games, Rules of Survival and
18   Knives Out. PUBG discovered that the NetEase games copied a significant number of the same
19   visual and other protectable elements of BATTLEGROUNDS, and in fact that the games appeared
20   to be trading wholesale on the “look and feel” of PUBG’s successful game through its extensive
21   copying of individual and ensembles of elements.
22          17.     PUBG subsequently commenced an action in the United States District Court for the
23   Northern District of California against NetEase, in an action styled PUBG Corporation v. NetEase
24   Inc., Case No. 4:18-cv-02010-JSW. PUBG alleged that NetEase’s games Rules of Survival and
25   Knives Out infringed PUBG’s copyrights and trade dress rights in BATTLEGROUNDS and that
26   NetEase had engaged in unfair competition under statutory and common law (the “Underlying
27   Action”).
28          18.     In the Second Amended Complaint filed May 24, 2018 (the “Underlying

                                                        5
                                        COMPLAINT FOR BREACH OF CONTRACT
              Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 6 of 21



 1   Complaint”), attached hereto as Exhibit A, PUBG alleged that Rules of Survival, released for mobile
 2   devices in the United States on or about November 24, 2017, had an overall gameplay that closely
 3   resembled that of BATTLEGROUNDS. For example, the narrative arc of the game; the audio and
 4   visual representations of movement, healing, and boosting; and the battle formats offered (such as
 5   player versus everyone and four-person teams) all corresponded to those of BATTLEGROUNDS.
 6          19.     The Underlying Complaint alleged that Rules of Survival used certain copyrightable
 7   motifs, devices, and other aspects of gameplay from BATTLEGROUNDS. For example, PUBG
 8   alleged that Rules of Survival used certain BATTLEGROUNDS motifs, such as landscapes
 9   (including scenes, locations, and buildings) and chicken dinner related imagery. The Underlying
10   Complaint also alleged that Rules of Survival used BATTLEGROUNDS’ copyrightable attributes,
11   design, selection and/or ensembles of devices, such as certain weapons, firearms, attachments and
12   modifications for firearms, melee weapons, throwable weapons, armor, and frying pans. Finally,
13   PUBG alleged that Rules of Survival used distinct BATTLEGROUNDS gameplay features, like
14   boosting, pre-play area, play map, air jump, freefall and parachuting, character configuration,
15   consumables, air-dropped supply boxes, bombardment zone, and shrinking gameplay area.
16          20.     Similarly, according to the Underlying Complaint, Knives Out, another video game
17   for mobile devices that was made and released by NetEase, also had an overall gameplay that closely
18   matched that of BATTLEGROUNDS. For example, the narrative arc of the game; the audio and
19   visual representations of movement, shooting, and healing; and the battle formats offered (such as
20   player versus everyone and small team of four players versus everyone, with 100 players per game)
21   all corresponded to those of BATTLEGROUNDS.
22          21.     The Underlying Complaint alleged that Knives Out also used certain copyrightable
23   motifs, devices, and other aspects of gameplay from BATTLEGROUNDS. PUBG alleged that
24   Knives Out used certain BATTLEGROUNDS motifs, like landscapes (including scenes, locations,
25   and buildings) and poultry-themed advertisement (evoking BATTLEGROUNDS’ “chicken dinner”
26   theme). PUBG alleged that Knives Out also used BATTLEGROUNDS’ copyrightable elements,
27   such as the attributes, design, selection and/or ensembles of certain weapons, firearms, attachments
28   and modifications for firearms, melee weapons, throwable weapons, armor, and frying pans.

                                                       6
                                       COMPLAINT FOR BREACH OF CONTRACT
             Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 7 of 21



 1   Finally, PUBG alleged that Knives Out used distinct BATTLEGROUNDS gameplay features, like
 2   pre-play area, play map, air jump, freefall and parachuting, character configuration, consumables,
 3   air-dropped supply boxes, bombardment zone, and shrinking gameplay area.
 4          22.       PUBG brought four claims against NetEase, one for copyright infringement under 17
 5   U.S.C. §101 et seq., one for trade dress infringement under 15 U.S.C. § 1125(a), and two for unfair
 6   competition (one under California Business and Profession Code § 17200 and the other under
 7   California common law).
 8          B.        The Parties Enter into a Settlement Agreement, and
 9

10          23.       On March 11, 2019, just over a year after PUBG first brought the underlying action,
11   the parties entered a settlement agreement
12                                                                                                  ,
13   attached hereto as Exhibit B.
14          24.       By signing the Settlement Agreement,
15

16                .
17          25.       NetEase
18

19

20

21           :
22

23

24

25

26

27

28

                                                        7
                                        COMPLAINT FOR BREACH OF CONTRACT
     Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 8 of 21



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13                                                               f
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        8
                        COMPLAINT FOR BREACH OF CONTRACT
             Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 9 of 21



 1

 2          28.    The parties agreed that
 3

 4

 5                                                                                                    f
 6

 7                                                 See Settlement Agreement,
 8          29.    Soon after entering the Settlement Agreement, the parties filed a stipulation to
 9   dismiss the Underlying Action. Three days later, on April 8, 2019, the order was granted.
10          C.     PUBG Discovers that NetEase
11          30.
12

13

14          31.    Following that date, PUBG reviewed recent versions
15

16

17

18          32.    PUBG discovered that
19

20

21                 1.      RULES OF SURVIVAL
22          33.    Taken on June 3, 2019, a screenshot of the Rules of Survival Facebook page depicts
23

24          34.    Taken on June 3, 2019, a screenshot of the Rules of Survival Facebook page depicts
25

26          35.    Taken on June 3, 2019, a screenshot of the Rules of Survival Twitter page depicts
27

28          36.    Taken on June 7, 2019, a screenshot of a video entitled “Rules of Survival | RoStar

                                                      9
                                      COMPLAINT FOR BREACH OF CONTRACT
              Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 10 of 21



 1   Night 2019 NO. 1 ft.ChanMuny” hosted on the Rules of Survival YouTube page depicts
 2

 3            37.   Taken on June 7, 2019, a screenshot of a video entitled “Happy 1st Anniversary
 4   ROS!” hosted on the Rules of Survival YouTube page depicts
 5            38.   Taken on June 3, 2019, a screenshot of the Rules of Survival Facebook page depicts
 6

 7            39.   Taken on June 3, 2019, a screenshot of the Rules of Survival Facebook page depicts
 8

 9            40.   Taken on June 3, 2019, several screenshots of the Rules of Survival Twitter page
10   depict
11            41.   Taken on June 3, 2019, a screenshot of a video entitled “The best way to use your
12   frying pan!” hosted on the Rules of Survival YouTube page depicts
13            42.   Taken on June 3, 2019, a screenshot of a video entitled “Rules of Survival Live
14   Stream” hosted on the Rules of Survival YouTube page depicts
15            43.   Taken on June 3, 2019, a screenshot of a video entitled “The Epic Tournament for
16   South East Asia is now Coming” hosted on the Rules of Survival YouTube page depicts
17            44.   Taken on June 3, 2019, a screenshot of the Rules of Survival Facebook page depicts
18

19            45.   Taken on April 27, 2019, a screenshot of Rules of Survival gameplay depicts
20                                                                       of the Second Amended
21   Complaint.
22            46.   Taken on June 3, 2019, a screenshot of a video hosted on the Rules of Survival
23   YouTube page depicts
24   of the Second Amended Complaint.
25            47.   Taken on April 29, 2019, a screenshot of Rules of Survival gameplay depicts
26                                                                       of the Second Amended
27   Complaint.
28            48.   Taken on June 3, 2019, a screenshot of a video hosted on the Rules of Survival

                                                     10
                                      COMPLAINT FOR BREACH OF CONTRACT
             Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 11 of 21



 1   YouTube page depicts
 2   of the Second Amended Complaint.
 3          49.     Taken on April 27, 2019, a screenshot of Rules of Survival gameplay depicts
 4                                                                       of the Second Amended
 5   Complaint.
 6          50.     Taken on April 27, 2019, a screenshot of Rules of Survival gameplay depicts
 7                                                                            of the Second Amended
 8   Complaint.
 9          51.     Taken on June 8, 2019, screenshots of the Rules of Survival YouTube page and a
10   video hosted on the Rules of Survival YouTube page depict
11                                                of the Second Amended Complaint.
12          52.     Taken on June 3, 2019, a screenshot of Rules of Survival gameplay depicts, on
13   information and belief,
14

15          53.     Taken on June 3, 2019, a screenshot of a video hosted on the Rules of Survival
16   YouTube page depicts, on information and belief,
17

18          54.     Taken on June 2, 2019, a screenshot of a video hosted on the Rules of Survival
19   YouTube page depicts, on information and belief,
20

21          55.     Taken on June 4, 2019, a screenshot of a video hosted on the Rules of Survival
22   Google Play page depicts, on information and belief,
23

24

25

26

27

28

                                                     11
                                      COMPLAINT FOR BREACH OF CONTRACT
             Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 12 of 21



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          56.    Taken on June 4, 2019, a screenshot of a video hosted on the Rules of Survival
13   webpage depicts, on information and belief,
14

15

16

17

18

19

20

21

22

23

24

25

26

27          57.    Taken on June 10, 2019, a screenshot of a video entitled “Rules of Survival | RoStar

28   Night 2019 NO. 1 ft.ChanMuny” hosted on the Rules of Survival YouTube page depicts, on

                                                     12
                                      COMPLAINT FOR BREACH OF CONTRACT
             Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 13 of 21



 1   information and belief,
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24          58.     Taken on June 10, 2019, a screenshot of a video entitled “RoStar MVP Challenge –

25   Final” hosted on the Rules of Survival YouTube page depicts

26

27

28

                                                     13
                                      COMPLAINT FOR BREACH OF CONTRACT
               Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 14 of 21



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15                   2.     KNIVES OUT
               59.   Taken on June 10, 2019, a screenshot of a video entitled “『荒野行動』公式生放送
16
     「荒野の光！スター誕生！」キャンペーン開始特番” hosted on the Knives Out YouTube page
17
     depicts
18
               60.   Taken on June 10, 2019, a screenshot of a video entitled “『荒野行動』公式生放送
19
     「荒野の光！スター誕生！」チーム分け抽選会” hosted on the Knives Out YouTube page
20
     depicts
21
               61.   Taken on June 3, 2019, many screenshots of the Knives Out Facebook page depict
22

23
               62.   Taken on June 10, 2019, a screenshot of the Knives Out official website page depicts
24

25
               63.   Taken on June 10, 2019, a screenshot of the Knives Out Facebook page depicts
26

27
               64.   Taken on June 3, 2019, a screenshot of the Knives Out Facebook page depicts
28

                                                      14
                                       COMPLAINT FOR BREACH OF CONTRACT
            Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 15 of 21



 1

 2         65.    Taken on June 3, 2019, a screenshot of the Knives Out Twitter page depicts
 3

 4         66.    Taken on June 3, 2019, a screenshot of a video entitled “「荒野行動」x「進撃の巨
 5   人」コラボ襲来！” hosted on the Knives Out YouTube page depicts
 6

 7         67.    Taken on June 3, 2019, a screenshot of a video entitled “The Only Rule in Battle
 8   Royale is NO RULES!” hosted on the Knives Out YouTube page depicts
 9

10         68.    Taken on June 3, 2019, a screenshot of a video entitled “『荒野行動』公式生放送
11   「荒野の光！スター誕生！」東京決戦！” hosted on the Knives Out YouTube page depicts
12

13         69.    Taken on June 3, 2019, screenshots of a video entitled “『荒野行動』公式生放送「
14   荒野HIGH杯」Day1” hosted on the Knives Out YouTube page depict
15

16         70.    Taken on April 26, 2019, a screenshot of Knives Out gameplay depicts the
17                                                               of the Second Amended Complaint.
18         71.    Taken on May 1, 2019, a screenshot of Knives Out gameplay depicts the
19                                                        of the Second Amended Complaint.
20         72.    Taken on May 1, 2019, a screenshot of Knives Out gameplay depicts the
21                                                        of the Second Amended Complaint.
22         73.    Taken on April 26, 2019, a screenshot of Knives Out gameplay depicts the
23                                                        of the Second Amended Complaint.
24         74.    Taken on April 25, 2019, a screenshot of Knives Out gameplay depicts the
25                                                        of the Second Amended Complaint.
26         75.    Taken on April 30, 2019, a screenshot of Knives Out gameplay depicts the
27                                                        of the Second Amended Complaint.
28         76.    Taken on April 26, 2019, a screenshot of Knives Out gameplay depicts the

                                                   15
                                    COMPLAINT FOR BREACH OF CONTRACT
             Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 16 of 21



 1                                                         of the Second Amended Complaint.
 2          77.     Taken on April 25, 2019, a screenshot of Knives Out gameplay depicts the
 3                                                         of the Second Amended Complaint.
 4          78.     Taken on June 11, 2019, a screenshot of a video hosted on the Knives Out YouTube
 5   page depicts the                                                                          of the
 6   Second Amended Complaint.
 7          79.     Taken on April 25, 2019, a screenshot of Knives Out gameplay depicts the
 8                                                        of the Second Amended Complaint.
 9          80.     Taken on June 11, 2019, a screenshot of a video hosted on the Knives Out YouTube
10   page depicts the                                                                   of the Second
11   Amended Complaint.
12          81.     Taken on June 4, 2019, a screenshot of Knives Out gameplay depicts, on information
13   and belief,
14          82.     Taken on June 3, 2019, screenshots of the Knives Out Facebook page depict, on
15   information and belief,
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     16
                                      COMPLAINT FOR BREACH OF CONTRACT
             Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 17 of 21



 1          83.     Taken on June 3, 2019, screenshots of the Knives Out Facebook page depict, on
 2   information and belief,
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15          84.     Taken on June 3, 2019, screenshots of the Knives Out Twitter page depict, on
16   information and belief,
17

18          85.     Taken on June 3, 2019, screenshots of several videos hosted on the Knives Out
19   YouTube page depict, on information and belief,
20

21          86.     Taken on June 3, 2019, a screenshot of a video entitled “『荒野行動』公式生放送
22   「荒野HIGH Season2」日本全国大会進出チーム決定戦！” hosted on the Knives Out YouTube
23   page depicts
24          87.     Taken on June 3, 2019, a screenshot of a video entitled “『荒野行動』公式生放送
25   「荒野の光！スター誕生！」東京決戦！” hosted on the Knives Out YouTube page depicts
26

27

28

                                                     17
                                      COMPLAINT FOR BREACH OF CONTRACT
            Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 18 of 21



 1                3.     SURVIVOR ROYALE
 2         88.    Taken on June 19, 2019, screenshots of a YouTube video entitled “Survivor Royale

 3   iOS/Android Gameplay!” depicts

 4         89.    Taken on June 19, 2019, screenshots of a YouTube video entitled “Survivor Royale -

 5   Gameplay Walkthrough Part 1 | by NetEase Games | Android Gameplay HD” depicts

 6

 7         90.    Taken on June 19, 2019, screenshots of a YouTube video entitled “Survivor Royale

 8   Win (Turan Team )” depicts

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     18
                                      COMPLAINT FOR BREACH OF CONTRACT
             Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 19 of 21



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16          91.    Taken on June 19, 2019, a screen shot of a YouTube video entitled “Android/IOS

17   Game Play | Survivor Royale” depicts, on information and belief,
18

19          92.    Taken on June 19, 2019, a screen shot of a YouTube video entitled “*NEW MAP
20   UPDATE* SURVIVOR ROYALE GAMEPLAY (Android) HD” depicts, on information and belief,

21

22          93.    Taken on June 19, 2019, a screen shot of a YouTube video entitled “Survivor Royale

23   Gameplay testando gráficos” depicts, on information and belief,

24

25          94.    Taken on June 19, 2019, a screen shot of a YouTube video entitled “Survivor Royale

26   Win (Turan Team )” depicts, on information and belief,

27

28

                                                     19
                                      COMPLAINT FOR BREACH OF CONTRACT
             Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 20 of 21



 1           D.     PUBG notifies NetEase of Its Breach of the Settlement Agreement
 2           95.    On June 24, 2019, PUBG notified NetEase of these breaches by sending a letter

 3                                                   of the Settlement Agreement. On information and

 4   belief, an employee of NetEase refused to accept delivery.

 5           96.    On July 2, 2019, PUBG’s outside counsel forwarded this notice to NetEase’s counsel

 6   of record in the Underlying Action by email and U.S. Mail.

 7           97.    On August 1, 2019, NetEase’s outside counsel responded to this letter denying that

 8   NetEase had breached the Settlement Agreement, with the exception of                    that it

 9   confirmed it had either ceased offering                          after PUBG provided notice or

10   offered to modify

11           98.    However, NetEase denied that

12

13           99.    PUBG has complied with                     of the Settlement Agreement, which

14

15

16                                      FIRST CLAIM FOR RELIEF

17                                             Breach of Contract

18           100.   PUBG repeats, realleges, and incorporates each and every allegation of the foregoing

19   paragraphs as though fully set forth in this cause of action.

20           101.   As set forth above in Paragraphs 1 through 99, NetEase has breached the Settlement

21   Agreement

22

23           102.   The breaches detailed above represent only those that were known to PUBG as of the

24   date of the filing of this Complaint. PUBG believes that additional breaches are likely to be

25   identified.

26           103.   PUBG has performed its obligations under the Settlement Agreement.

27           104.   Accordingly, PUBG seeks damages and/or all other remedies available under law.

28

                                                       20
                                        COMPLAINT FOR BREACH OF CONTRACT
             Case 5:19-cv-06615 Document 1 Filed 10/15/19 Page 21 of 21



 1                                          PRAYER FOR RELIEF
 2          PUBG seeks relief as follows:
 3          1.      That the Court enter judgment in favor of PUBG and against NetEase in an amount
 4                                        for each breach of the Settlement Agreement
 5                                                 ;
 6          2.      That PUBG be awarded specific performance in the form of a preliminary injunction
 7   and permanent injunction requiring NetEase to immediately and permanently remove all
 8

 9

10                   of the Settlement Agreement;
11          3.      Interest to the extent permitted by law or equity;
12          4.      Plaintiffs’ costs and expenses in this action, including reasonable attorney’s fees, to
13   the extent permitted by law or equity, and
14               ; and
15          5.      Such further relief as the Court may deem just and proper.
16                                      DEMAND FOR JURY TRIAL
17          Plaintiffs hereby demand a jury trial for all issues so triable.
18

19   Dated: October 15, 2019                        Respectfully submitted,
20                                                  WINSTON & STRAWN LLP
21
                                                    By: /s/ David P. Enzminger
22                                                      David P. Enzminger
                                                        Diana Hughes Leiden
23
                                                          Attorneys for Plaintiffs
24                                                        PUBG Corporation and
                                                          PUBG Santa Monica, Inc.
25

26

27

28

                                                       21
                                        COMPLAINT FOR BREACH OF CONTRACT
